Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1, 8, and 15 recite similar subject matter and are allowed under the same rationale. Reference is made to claim 1 herein as the representative claim.
Claim 1 recites a method directed to configuring network devices by recommending a internet of things (IoT) network topology, wherein the method specifically comprises discovering devices in the IoT network, wherein devices comprise gateways and edge devices, and discovering the communication paths between each IoT device, recommending a network topology and “node functionality” using a set of defining parameters, wherein the topology includes a primary and alternate path between a Host device and the plurality of IoT edge devices, recognizing a failure of a gateway device in the path between the Host and an edge device, obtaining configuration and functionality data and then further uploading the configuration and functionality data to the edge devices and the remote gateway devices to reconfigure that network to continue the communications along the paths.
The prior art fails to teach, suggest, or render obvious the claimed invention as a whole, and is specifically silent in regards to teaching wherein each remote gateway device is coupled to an IoT Host computer via a communications network and either a first gateway device coupled between the IoT Host computer and the communications network or a second gateway device coupled between the IoT Host computer and the communications network. The claimed invention is patentable over the prior art as the prior art fails to anticipate or render obvious these claimed limitations.
Wood et al. (US 2016/0191194 A1), hereinafter “Wood”, teaches of a topology computation method performed by a management device to provision a network topology based upon abstract link data (Wood Paragraph [0027]). Wood further teaches of routers comprising gateway protocols and are configured to correspond to a path in an underlying network (Wood Paragraphs [0032 – 0033]), (Wood Paragraph [0041]), and determining a path and multiple candidate paths to a device to protect against failure (Wood Paragraphs [0043 – 0044] and [0051]). Wood, however, fails to teach or suggest wherein each remote gateway device is coupled to an IoT Host computer via a communications network and either a first gateway device coupled between the IoT Host computer and the communications network or a second gateway device coupled between the IoT Host computer and the communications network.
Knepley, Jr., et al., (US 2011/0051594 A1), hereinafter “Knepley”, teaches providing network resiliency by providing a backup path between nodes of a network in case a primary path fails (Knepley Paragraph [0019]) and configuring the network topology by determining where additional nodes or links may be placed in the network (Knepley Paragraph [0021]). Knepley fails to teach or suggest wherein each remote gateway device is coupled to an IoT Host computer via a communications network and either a first gateway device coupled between the IoT Host computer and the communications network or a second gateway device coupled between the IoT Host computer and the communications network, and therefore fails to remedy the deficiencies of Wood.
Kashyap et al. (Us 2015/0200803 A1), hereinafter “Kashyap”, teaches determining a network topology comprising arranging switches of the network into a plurality of switch groups (Kashyap Paragraphs [0021] and [0024]), and providing path redundancy within each switch group and the network as a whole (Kashyap Paragraph [0059]). Kashyap fails to remedy the deficiencies of Wood and Knepley, and further fails to teach or suggest wherein each remote gateway device is coupled to an IoT Host computer via a communications network and either a first gateway device coupled between the IoT Host computer and the communications network or a second gateway device coupled between the IoT Host computer and the communications network.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/               Examiner, Art Unit 2459            

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459